DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7, 8, 11, 12, 14, 16, 25-31, 37-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sloan et al. US (4,854,058)
Regarding claim 1, Sloan teaches a dredge head assembly comprising: a shroud (fig. 4, sleeve 50) having a generally open bottom end (bottom end suction nozzle 30) and a top end (32); a screen structure (grill 31) covering the generally open bottom end of the shroud; a suction pipe  (fig. 3, 44) with a first end connected to the top end of the shroud and a second end configured to be operatively connected with a pump (DP) which induces suction; a handle (fig. 4, unlabeled, connected to 44) connected to and extending from the shroud and having at least one grasping portion; and one or more vacuum relief valve assemblies (valve 34 and corresponding parts), each comprising a valve, at least one opening configured to be in communication with water 
3. The dredge head assembly of claim 1, wherein the actuation mechanism of the one or more vacuum relief valve assemblies is in close proximity to the handle (fig. 3).  
4. The dredge head assembly of claim 1, wherein the dredge head assembly is negatively buoyant in freshwater (fig. 1).  

7. The dredge head assembly of claim 1, wherein the first end of the suction pipe comprises a fish-mouth shaped opening (fig. 4) and the first end of the suction pipe is connected to and over a corresponding fish-mouth shaped opening in the top end of the shroud.  

8. The dredge head assembly of claim 1, further including a plurality of water jet nozzles (fig. 4, 40a) configured to connect to a pump.  

11. The dredge head assembly of claim 1, wherein the dredge head assembly is free from mechanical agitation devices (fig. 3).  

Regarding claim 12, Sloan teaches a diver assisted dredging system comprising: a dredge head (fig. 1, 40) assembly comprising: a shroud (fig. 3, sleeve 50) having a generally open bottom end (fig. 3) and a top end (fig. 3); a screen structure  (31) covering the generally open bottom end of the shroud; a suction pipe (44) with a first end connected to the top end of the shroud (fig. 3) and a second end configured to be operatively connected with a pump (DP) which induces suction (arrow); a handle (fig. 4, unlabeled, connected to 44) connected to and extending from the shroud and having at least one grasping portion; and one or more vacuum relief valve 

14. The diver assisted dredging system of claim 12 wherein the dredge head support assembly is stationary (DP 1).  

16. The diver assisted dredging system of claim 12 wherein the towing assembly is a crane or boom-containing assembly (c. 6, l. 66).  

Regarding claim 25, Sloan teaches a diver-assisted method of dredging, the method comprising: providing a dredging system comprising a towing assembly (DP1) and a dredge head assembly (DH), wherein the dredge head assembly is connected (116), directly or indirectly, to the towing assembly and wherein the dredge head assembly comprises a shroud (50) having a generally open bottom end and a top end (Fig. 3); a screen structure (31) covering the generally open bottom end of the shroud; a suction pipe (44) with a first end connected to the top end of the shroud and a second end configured to be operatively connected with a pump (fig. 1) which induces suction; a handle (fig. 4, unlabeled, connected to 44) connected to and extending from the shroud and having at least one grasping portion; and one or more vacuum relief valve assemblies (34 and corresponding parts), each comprising a valve (34), at least one opening configured to be in communication with water (fig. 1), and an actuation mechanism positioned 

26. The method of claim 25, further comprising positioning the towing assembly with respect to an area to be dredged (fig. 1).  

27. The method of claim 26, wherein the step of positioning the towing assembly with respect to an area to be dredged further comprising positioning the towing assembly with respect to an obstacle located in the area to be dredged (handle allows movement around any undesirable locations of ground).  

28. The method of claim 25, wherein the dredge head assembly is connected to the towing assembly via a dredge head support assembly (conduit 116).  

29. The method of claim 25, wherein the towing assembly comprises a dredge head support (conduit 116) assembly and the dredge head assembly is connected to and suspended from the dredge head support assembly.  

31. The method of claim 25, wherein the dredge head assembly is indirectly connected to the towing assembly (through conduit 116).  

37. The method of claim 25, further comprising scouting or otherwise inspecting the area to be dredged, wherein a diver accomplishes the scouting or otherwise inspecting (fig. 1, diver with view of area).  

38. The method of claim 36, wherein the step of positioning the guide barge with respect to an obstacle comprises positioning the guide barge so as to straddle the obstacle (fig. 1, positioned in desired location).  


39. The diver-assisted method of dredging of claim 25, further comprising the step of one or more divers actuating at least one of the one or more vacuum relief valve assemblies (c. 4, l. 34-46).  

30. (original) The method of claim 29, further comprising moving the dredge head assembly a distance by moving the towing assembly or dredge head support assembly (moving HP1 would move dredge head).  

40. The diver-assisted method of dredging of claim 39, further comprising the step of the one or more divers guiding the dredge head assembly about an obstacle (c. 4, l. 29 and fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloan as applied to claims 1 and 12 in view of Buhr (US 2008/017911).
Regarding claim 2, Sloan teaches the dredge head assembly of claim 1, but fails to teach wherein the shroud has a diameter of approximately 30 inches.  Buhr teaches a diameter of approximately 30 inches [0030]. It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sloan to have a shroud of approximately 30 inches as is known in the art as illustrated by Buhr in order to provide the desired shroud size needed based on type of sediment being dredged and pump capacity.

Regarding claim 15, Sloan teaches the diver assisted dredging system of claim 12, but fails to teach wherein the dredge head support assembly is configured to swing.  Burh teaches a head support assembly that is configured to swing (suction attachment 10 connected to dredge ladder 18 by 27). It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify the head support of Sloan to be configured to swing in order to allow for ease of positioning the dredge head and to maximize effectiveness as taught by Buhr.

Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloan as applied to claim 1 in view of Von Herszen et al. (US 2012/0012276).
Regarding claims 5 and 6, Sloan teaches the dredge head assembly of claim 1, but fails to teach the shroud is high density polyethylene.  Von Herzen teaches the use of high-density .

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloan as applied to claim 8, in view of Van Berk et al. (US 6,499,239).
Regarding claims 9 and 10, Sloan teaches the dredge head assembly of claim 8, but fails to teach wherein there are four water jet nozzles housed within the shroud and circumferentially spaced relative to the screen structure. However, Van Berk teaches a similar invention with nozzles housed within the assembly (fig. 2, nozzles 20). It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include multiple jets spaced within the shroud of Sloan as a rearrangement of parts and because Van Berk teaches the arrangement allows for a uniform spray around the head (c. 2, l. 38). 

Claims 13 and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloan as applied to claims 12 and 24 in view of Perry (US 703,817).
Regarding claim 13 Sloan teaches the diver assisted dredging system of claim 12, but fails to teach a guide barge.   However, Perry teaches a guide barge boat 16, a dredging vessel with head support (dredging boat A with suction pipe 10, ladder 2, pump 11 and cutters 9) a towing assembly (arm 19, member 18, cables 20) configured to reposition the vessel relative to the barge (p. 2, l. 34-60). It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include a guide barge with the invention of 

Regarding claims 32-36, Sloan teaches the method of claim 24, but fails to teach a dredging vessel and guide barge.  However, Perry teaches a guide barge boat 16, a dredging vessel with head support (dredging boat A with suction pipe 10, ladder 2, pump 11 and cutters 9) a towing assembly (arm 19, member 18, cables 20) configured to reposition the vessel relative to the barge (p. 2, l. 34-60). It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include a guide barge with the invention of Sloan because Perry teaches such an addition of parts allows for the dredge head to be easily positioned (p. 2, l. 34-60). 


Claims 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Sloan.
Regarding claims 17-23, Perry teaches a dredging system comprising a  guide barge (boat 16) with two positioning devices (17) ; a vessel with a head support assembly that is a ladder (boat A, suction pipe 10 and ladder 2 with flexible joint 12 and suction pump 11); a vehicle towing assembly (19, 18, and cables 20); the towing assembly configured to reposition the dredging vessel (arm 19 and cables 20 positons A relative to 16) and a dredge head assembly connected to the vessel (cutters 9).  Perry does not teach a diver assisted dredge head assembly.  However, Sloan teaches a diver-assisted method of dredging, the method comprising: providing a dredging system comprising a towing assembly (DP1) and a dredge head assembly (DH), wherein the dredge head assembly is connected (116), directly or indirectly, to the towing assembly and 

24.  Perry as modified does not teach the size of the guide barge.  However, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to make the guide barge 50’ as a change in size that is dimensioned based on desired area to be dredged and the size of equipment used. 

Conclusion
Plemon (US 5,100,261) teaches a diver and barge dredger.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on MTRF 9:30-2:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA H LUTZ/Examiner, Art Unit 3671